DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application CN 201910321838.3 filed in State Intellectual Property Office of the P.R.C. (SIPO) on April 22, 2019 and receipt of a certified copy thereof.
Information Disclosure Statement
The information disclosure statement (IDS) filed on December 7, 2020 and IDS filed on January 14, 2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDSs are considered by the examiner.
Specification
The disclosure is objected to because of the following informalities.
In the following paragraphs of the clean copy of Substitute Specification filed on January 15, 2020, which is the latest version of Specification submitted for the present application, appropriate correction is required:
In paragraph [0002], line 6, “aluminum-niobium alloy (Al-Nd)” should be changed to --aluminum-niobium alloy (Al-Nb)--.
In paragraph [0036], line 1, “aluminum-niobium” should be changed to --aluminum-neodymium--.
In paragraph [0036], line 2, “aluminum-niobium” should be changed to --aluminum-neodymium --.

In paragraph [0041], line 4, “aluminum-niobium alloy (Al-Nd)” should be changed to --aluminum-niobium alloy (Al-Nb)--.
In paragraph [0065], line 4, “aluminum-niobium” should be changed to --aluminum-neodymium--.
In paragraph [0065], line 6 “aluminum-niobium” should be changed to --an aluminum-neodymium --.
Claim Objections
Claims 5, 6, 11, 12, 14 and 15 are objected to because of the following informalities:  
In claim 5, lines 3-4, “a thicknesses of the first film layer and the third film layer” should read --thicknesses of the first film layer and the third film layer--.
In claim 6, lines 1-2, “a thickness of the first film layer and the third film layer” should read --a thickness of each of the first film layer and the third film layer--.
In claim 11, lines 3-4, “a thicknesses of the first film layer and the third film layer” should read --thicknesses of the first film layer and the third film layer--.
In claim 12, lines 1-2, “a thickness of the first film layer and the third film layer” should read --a thickness of each of the first film layer and the third film layer--.
In claim 14, lines 3-4, “the pressure of the vacuum chamber is less than or equal to 4 x 10-5 Pa” should read --a pressure of the vacuum chamber is less than or equal to 4 x 10-5 Pa-- (emphasis added).
In claim 14, lines 5-6, “the pressure in the vacuum chamber is between 0.2 and 1 Pa” should read --a pressure in the vacuum chamber is between 0.2 and 1 Pa-- (emphasis added).
a nickel-copper alloy material as a target-- (emphasis added) for clarity.
In claim 15, lines 3-4, “the pressure of the vacuum chamber is less than or equal to 4 x 10-5 Pa” should read --a pressure of the vacuum chamber is less than or equal to 4 x 10-5 Pa-- (emphasis added).
In claim 15, lines 5-6, “the pressure in the vacuum chamber is between 0.2 and 1 Pa” should read --a pressure in the vacuum chamber is between 0.2 and 1 Pa-- (emphasis added).
In claim 15, line 7, “forming an aluminum-niobium alloy film” should read -- forming an aluminum-neodymium alloy film-- (emphasis added). A support can be found at least in lines 9-11 of the base claim 13.
In claim 15, lines 8-9, “using an aluminum-niobium alloy as a target” should read --using an aluminum-neodymium alloy material as a target-- (emphasis added) for clarity. Also, a support can be found at least in lines 9-11 of the base claim 13.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-6 are rejected are rejected under 35 U.S.C. 103 as being unpatentable over Date et al. JP 2012160381 (the original document (e.g., drawings) and a machine-generated English translation (e.g., descriptions) thereof are used in rejection).

a first film layer (e.g., 41, Fig. 1, [23]) formed by a nickel-copper alloy; 
a second film layer (e.g., 42, Fig. 1, [22]) disposed above the first film layer, a material forming the second film layer is an aluminum-neodymium alloy; 
a third film layer (e.g., 43, Fig. 1, [23]) disposed above the second film layer, a material forming the third film layer is same as the material forming the first film layer (e.g., [20]).  
Date does not explicitly teach a mass percentage of nickel in the nickel-copper alloy ranges from 30% to 70%; the mass percentage of neodymium in the aluminum-neodymium alloy ranges from 1% to 5%.  
Date, however, recognizes that the content of Ni in the nickel-copper alloy ranges from about 65% to about 87% (because the content of Cu with respect to Ni is 15% to 55%, [23]), which overlaps the claimed ranges of the first and third film layers, and the content of Nd in the aluminum-neodymium alloy ranges from about 0.99% to about 2.9% (because the content of Nd with respect to Al is 1% to 3%, [22]), which overlaps the claimed range of the second film layer.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to control and optimize the film of Date to include the claimed ranges since it has been held that where the criticality of the claimed ranges is not shown, the claimed ranges overlap the ranges disclosed by the prior art or the close conditions of a claim are disclosed in the prior art, a prima facie case of obviousness exists. MPEP §2144.05.
Regarding claim 4, Date teaches the metal wiring film according to claim 1 as discussed above.

Date, however, recognizes a mass percentage of neodymium in the aluminum-neodymium alloy is in the range from about 0.99% to about 2.9% (e.g., [22]) in which the claimed proportion is present. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to control and optimize the film of Date to include the claimed proportion since it has been held that where the criticality of the claimed proportion is not shown, the close conditions of a claim are disclosed in the prior art, a prima facie case of obviousness exists. MPEP §2144.05.
Regarding claim 5, Date teaches the metal wiring film according to claim 1, wherein the first film layer (e.g., 41, Fig. 1) and the third film layer (e.g., 43, Fig. 1) have a same thickness (e.g., [20]).
Date does not explicitly teach a thickness of the second film layer is greater than or equal to twice the sum of a thicknesses of the first film layer and the third film layer.  
Date, however, recognizes that the thickness of the metal film 4 (including 41, 42 and 43) is in the nanometer scale, and can be suppressed to be thinner (e.g., [36], [14]), thereby improving the integration level of devices for example. In other words, the thickness of the metal film of Date is a result-effective variable for varying the integration level of devices. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to control and optimize the film of Date to have the claimed relationship through routine experimentation and optimization where the criticality of the claimed relationship is not shown (MPEP 2144.05).

Date does not explicitly teach wherein a thickness of the first film layer and the third film layer is between 20 and 60 nm, a thickness of the second film layer is between 200 and 250 nm.  
Date, however, recognizes that the thickness of the metal film 4 (including 41, 42 and 43) is in the nanometer scale, and can be suppressed to be thinner (e.g., [36], [14]), thereby improving the integration level of devices for example. In other words, the thickness of the metal film of Date is a result-effective variable for varying the integration level of devices. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to control and optimize the film of Date to have the claimed ranges through routine experimentation and optimization where the criticality of the claimed ranges is not shown (MPEP 2144.05).
Claims 2 and 3 are rejected are rejected under 35 U.S.C. 103 as being unpatentable over Date et al. JP 2012160381 (the original document (e.g., drawings) and a machine-generated English translation (e.g., descriptions) thereof are used in rejection) in view of Zhou et al. CN 102925753 (the original document (e.g., drawings) and a machine-generated English translation (e.g., descriptions) thereof are used in rejection).
Regarding claim 2, Date teaches the metal wiring film according to claim 1 as discussed above.
Date does not explicitly teach wherein the nickel-copper alloy further comprises metallic titanium, and a mass percentage of titanium in the nickel-copper alloy is between 1% and 10%.  
Zhou teaches wherein the nickel-copper alloy further comprises metallic titanium (e.g., [9]).

Date in view of Zhou does not explicitly teach a mass percentage of titanium in the nickel-copper alloy is between 1% and 10%.  
Date in view of Zhou, however, recognizes that a mass percentage of titanium in the nickel-copper alloy is between 0.1% and 0.15% (e.g., Zhou, [9]). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to control and optimize the film of Date in view of Zhou to include the claimed range since it has been held that where the criticality of the claimed range is not shown, and the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP §2144.05.
Regarding claim 3, Date in view of Zhou teaches the metal wiring film according to claim 2 as discussed above.
Date in view of Zhou does not explicitly teach wherein the nickel-copper alloy has a mass percentage of nickel of 30%, a mass percentage of copper of 60%, and a mass percentage of titanium of 10%.  
Date in view of Zhou, however, recognizes mass percentages of Ni, Cu and Ti (e.g., Date, [23]; Zhou, [9]). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to control and optimize the film of Date in view of Zhou to include the claimed proportions since it has been held that where the criticality of the .
Claims 7 and 10-12 are rejected are rejected under 35 U.S.C. 103 as being unpatentable over Date et al. JP 2012160381 (the original document (e.g., drawings) and a machine-generated English translation (e.g., descriptions) thereof are used in rejection) in view of Kang et al. US 2012/0223300.
Regarding claim 7, Date teaches an electronic component device comprising a metal wiring film (e.g., [18]), wherein the metal wiring film (e.g., 4, Fig. 1) comprises: 
a first film layer (e.g., 41, Fig. 1, [23]) formed by a nickel-copper alloy; 
a second film layer (e.g., 42, Fig. 1, [22]) disposed above the first film layer, a material forming the second film layer is an aluminum-neodymium alloy; 
a third film layer (e.g., 43, Fig. 1, [23]) disposed above the second film layer, a material forming the third film layer is same as the material forming the first film layer (e.g., [20]).  
Date does not explicitly teach i) a thin film translator comprising a metal wiring film; and ii) a mass percentage of nickel in the nickel-copper alloy ranges from 30% to 70%, the mass percentage of neodymium in the aluminum-neodymium alloy ranges from 1% to 5%,.  
Regarding i), Date, however, recognizes that an electronic component device comprising a metal wiring film may be used for liquid crystal panels (e.g., [44]). It has been well known in the art that liquid crystal panels include TFTs with metal wiring films as taught by Kang (e.g., Fig. 2, [55], [5]). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine that taught by Kang with that taught by Date to arrive at the claimed invention for the purpose of the similar functions/uses for example.
prima facie case of obviousness exists. MPEP §2144.05.
Regarding claim 10, Date in view of Kang teaches the thin film translator according to claim 7 as discussed above.
Date in view of Kang does not explicitly teach wherein a mass percentage of neodymium in the aluminum-neodymium alloy is 1%.  
Date in view of Kang, however, recognizes a mass percentage of neodymium in the aluminum-neodymium alloy is in the range from about 0.99% to about 2.9% (e.g., Date, [22]) in which the claimed proportion is present. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to control and optimize the transistor of Date in view of Kang to include the claimed proportion since it has been held that where the criticality of the claimed proportion is not shown, the close conditions of a claim are disclosed in the prior art, a prima facie case of obviousness exists. MPEP §2144.05.

Date in view of Kang does not explicitly teach a thickness of the second film layer is greater than or equal to twice the sum of a thicknesses of the first film layer and the third film layer.  
Date in view of Kang, however, recognizes that the thickness of the metal film 4 (including 41, 42 and 43) is in the nanometer scale, and can be suppressed to be thinner (e.g., Date, [36], [14]), thereby improving the integration level of devices for example. In other words, the thickness of the metal film of Date in view of Kang is a result-effective variable for varying the integration level of devices. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to control and optimize the transistor of Date in view of Kang to have the claimed relationship through routine experimentation and optimization where the criticality of the claimed relationship is not shown (MPEP 2144.05).
Regarding claim 12, Date in view of Kang teaches the thin film translator according to claim 11 as discussed above. 
Date in view of Kang does not explicitly teach wherein a thickness of the first film layer and the third film layer is between 20 and 60 nm, a thickness of the second film layer is between 200 and 250 nm.  
Date in view of Kang, however, recognizes that the thickness of the metal film 4 (including 41, 42 and 43) is in the nanometer scale, and can be suppressed to be thinner (e.g., Date, [36], [14]), thereby improving the integration level of devices for example. In other words, 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to control and optimize the transistor of Date in view of Kang to have the claimed ranges through routine experimentation and optimization where the criticality of the claimed ranges is not shown (MPEP 2144.05).
Claims 8 and 9 are rejected are rejected under 35 U.S.C. 103 as being unpatentable over Date in view of Kang as applied to claim 7 above, and further in view of Zhou et al. CN 102925753 (the original document (e.g., drawings) and a machine-generated English translation (e.g., descriptions) thereof are used in rejection).
Regarding claim 8, Date in view of Kang teaches the thin film translator according to claim 7 as discussed above.
Date in view of Kang does not explicitly teach wherein the nickel-copper alloy further comprises metallic titanium, and a mass percentage of titanium in the nickel-copper alloy is between 1% and 10%.  
Zhou teaches wherein the nickel-copper alloy further comprises metallic titanium (e.g., [9]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the transistor of Date in view of Kang to include the nickel-copper alloy further comprises metallic titanium as taught by Zhou for the purpose of improving the properties of the nickel-copper alloy such as strength, corrosion resistance, tensile strength, etc. (e.g., Zhou, [7]).

Date in view Kang and Zhou, however, recognizes that a mass percentage of titanium in the nickel-copper alloy is between 0.1% and 0.15% (e.g., Zhou, [9]). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to control and optimize the transistor of Date in view Kang and Zhou to include the claimed range since it has been held that where the criticality of the claimed range is not shown, and the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP §2144.05.
Regarding claim 9, Date in view Kang and Zhou teaches the metal wiring film according to claim 8 as discussed above.
Date in view Kang and Zhou does not explicitly teach wherein the nickel-copper alloy has a mass percentage of nickel of 30%, a mass percentage of copper of 60%, and a mass percentage of titanium of 10%.  
Date in view Kang and Zhou, however, recognizes mass percentages of Ni, Cu and Ti (e.g., Date, [23]; Zhou, [9]). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to control and optimize the transistor of Date in view Kang and Zhou to include the claimed proportions since it has been held that where the criticality of the claimed proportions is not shown, and the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable proportions involves only routine skill in the art. MPEP §2144.05.
Claim 13 is rejected are rejected under 35 U.S.C. 103 as being unpatentable over Date et al. JP 2012160381 (the original document (e.g., drawings) and a machine-generated English translation (e.g., descriptions) thereof are used in rejection) in view of Kang et al. US 2012/0223300.
Regarding claim 13, Date teaches a method of fabricating a metal wiring film (e.g., 4, Fig. 1) in an electronic component device (e.g., [18]), wherein the method comprises the following steps: 
providing a substrate (e.g., 2, Fig. 1, [18]); 
forming a transparent conductive film (e.g., 3, Fig. 1, [19]) on the substrate; 
forming a first film layer (e.g., 41, Fig. 1, [23]) covering the transparent conductive film, the material of the first film layer is a nickel-copper alloy;  
13forming a second film layer (e.g., 42, Fig. 1, [22]) above the first film layer, the material of the second film layer is an aluminum-neodymium alloy; 
forming a third film layer (e.g., 43, Fig. 1, [23]) over the second film layer, the material of the third film layer is same as the material of the first film layer (e.g., [20]).  
Date does not explicitly teach i) a metal wiring film in a thin film transistor, the substrate comprising an active region and an insulating layer covering the active region, forming a transparent conductive film on the insulating layer; and ii) a mass percentage of nickel in the nickel-copper alloy ranges from 30% to 70%, the mass percentage of neodymium in the aluminum-neodymium alloy ranges from 1% to 5%, a material forming the third film layer is same as the material forming the first film layer.  
Regarding i), Date, however, recognizes that an electronic component device comprising a metal wiring film may be used for liquid crystal panels (e.g., [44]). It has been well known in the art that liquid crystal panels include TFTs with metal wiring films, a substrate in which an active region and an insulating layer covering the active region are present, and a transparent 
Regarding ii), Date, however, recognizes that the content of Ni in the nickel-copper alloy ranges from about 65% to about 87% (because the content of Cu with respect to Ni is 15% to 55%, [23]), which overlaps the claimed ranges of the first and third film layers, and the content of Nd in the aluminum-neodymium alloy ranges from about 0.99% to about 2.9% (because the content of Nd with respect to Al is 1% to 3%, [22]), which overlaps the claimed range of the second film layer. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to control and optimize the transistor of Date to include the claimed ranges since it has been held that where the criticality of the claimed ranges is not shown, the claimed ranges overlap the ranges disclosed by the prior art or the close conditions of a claim are disclosed in the prior art, a prima facie case of obviousness exists. MPEP §2144.05.
Claims 14 and 15 are rejected are rejected under 35 U.S.C. 103 as being unpatentable over Date in view of Kang as applied to claim 13 above, further in view of Matt Hughes, “What is DC Sputtering?” 2016, Semicore, total pages 3.
Regarding claim 14, Date in view of Kang teaches the method of fabricating a metal wiring film according to claim 13 as discussed above.
Date in view of Kang does not explicitly teach wherein the method of forming the first film layer and the third film layer is: providing a vacuum chamber, the pressure of the vacuum chamber is less than or equal to 4 x 10-5 Pa; pouring argon into the vacuum chamber such that 
Date in view of Kang, however, recognizes that the metal film 4 is laminated (of 41, 42 and 43) and formed on the base material 2 by a sputtering method, e.g., a magnetron sputtering method (e.g., [21]). It has been well known in the art that a conventional direct current sputtering method includes the multiple steps, providing a vacuum chamber, pouring an inert gas into the vacuum chamber to evacuate and backfill the vacuum chamber, forming a thin film using a target material, etc. as suggested by Hughes (e.g., pp. 1-2). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention that the sputtering method of Date in view of Kan may include multiple steps similar to the claimed steps because a conventional direct current sputtering may include the multiple steps as discussed above, and adopting the multiple steps for its conventional use would have been a common sense choice by one skilled in the semiconductor art. MPEP §2143.
Regarding the feature “a nickel-copper alloy film having a thickness ranging from 20 to 60 nm,” Date in view of Kang, however, recognizes that the thickness of the metal film 4 (including 41, 42 and 43) is in the nanometer scale, and can be suppressed to be thinner (e.g., Date, [36], [14]), thereby improving the integration level of devices for example. In other words, the thickness of the metal film of Date in view of Kang is a result-effective variable for varying the integration level of devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to control and optimize the method of Date in view of Kang to have the claimed range through routine experimentation and optimization where the criticality of the claimed range is not shown (MPEP 2144.05).

Date in view of Kang does not explicitly teach wherein the method of forming the second film layer is: providing a vacuum chamber, the pressure of the vacuum chamber is less than or equal to 4 x 10 -5 Pa: pouring argon into the vacuum chamber such that the pressure in the vacuum chamber is between 0.2 and 1 Pa: forming an aluminum-niobium alloy film having a thickness ranging from 200 to 250 nm by a direct current sputtering method using an aluminum-niobium alloy as a target.
Date in view of Kang, however, recognizes that the metal film 4 is laminated (of 41, 42 and 43) and formed on the base material 2 by a sputtering method, e.g., a magnetron sputtering method (e.g., [21]). It has been well known in the art that a conventional direct current sputtering method includes the multiple steps, providing a vacuum chamber, pouring an inert gas into the vacuum chamber to evacuate and backfill the vacuum chamber, forming a thin film using a target material, etc. as suggested by Hughes (e.g., pp. 1-2). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention that the sputtering method of Date in view of Kan may include multiple steps similar to the claimed steps because a conventional direct current sputtering may include the multiple steps as discussed above, and adopting the multiple steps for its conventional use would have been a common sense choice by one skilled in the semiconductor art. MPEP §2143.
Regarding the feature “an aluminum-niobium alloy film having a thickness ranging from 200 to 250 nm,” Date in view of Kang, however, recognizes that the thickness of the metal film 4 (including 41, 42 and 43) is in the nanometer scale, and can be suppressed to be thinner (e.g., Date, [36], [14]), thereby improving the integration level of devices for example. In other words, 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bo Bin Jang whose telephone number i.  The examiner can normally be reached on M-F from 9:00 AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kimberly Rizkallah can be reached at (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  
/BO B JANG/Examiner, Art Unit 2894                                                                                                                                                                                                        March 24, 2022